Citation Nr: 0336346	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.  

3.  Entitlement to an increased evaluation for residuals of a 
skull fracture with misdirected regeneration of the left 
facial nerve, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
skull fracture with chronic headaches, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied an evaluation 
in excess of 10 percent for misdirected regeneration of the 
left facial nerve, and which assigned a separate, 
compensable, 10 percent evaluation for residuals, skull 
fracture, with chronic headaches, and denied a claim of 
entitlement to service connection for tinnitus.  The RO 
granted a request to reopen a claim of entitlement to service 
connection for TMJ syndrome, but denied the reopened claim as 
not well-grounded.  In April 2001, the veteran's timely 
notice of disagreement was received.  In March 2001, the 
veteran was notified that, under the VCAA, claims denied as 
not well grounded would be reviewed on the merits.  Claims of 
entitlement to service connection for tinnitus and for TMJ 
syndrome were denied by a rating decision prepared in May 
2001 and issued in June 2001.  The veteran timely disagreed 
with the May 2001 determinations by a statement received in 
September 2001.  After the RO issued a statement of the case 
(SOC) in January 2002, the veteran's timely substantive 
appeal was received in March 2002.

By a claim signed in November 1992 and received by VA in 
December 1992, the veteran specifically sought service 
connection for TMJ disorder and shoulder arthritis.  Those 
claims, along with several other claims, were denied, in a 
rating decision prepared in February 1993 and issued to the 
veteran in April 1993, on the basis that service medical 
records did not reflect treatment of a TMJ disorder or left 
shoulder arthritis.  By a statement received in April 1993, 
the veteran disagreed, stating, "N.O.D.  I request statement 
of case[.]  Also I am being denied due process by not having 
a comp[ensation] exam."  The SOC issued by the RO in May 
1993 addressed the claims for increased evaluations, but did 
not address the claims for service connection for a TMJ 
disorder and arthritis of the left shoulder.  New and 
material evidence is not required to reopen the claim for 
service connection for TMJ syndrome.  The Board finds that 
the issue on appeal pertinent to TMJ syndrome is more 
accurately stated as set forth on the title page of this 
decision.  As the veteran has expressed disagreement with the 
issue of service connection for left shoulder arthritis, he 
is entitled to a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

During the pendency of this appeal, the veteran submitted 
claims of entitlement to service connection for diabetes 
mellitus and for spina bifida in a child as the result of 
exposure to herbicides.  Those claims were denied, and the 
veteran disagreed with the denial of service connection for 
diabetes mellitus.  The record does not reflect the current 
status of further adjudication of that claim, because the 
veteran's disagreement was apparently received just a few 
days prior to transfer of the file to the Board for 
consideration of the claims on appeal.  The claim for service 
connection for diabetes mellitus is not before the Board at 
this time.  

The record also reflects that the veteran requested, in June 
2003, to reopen a claim for service connection for bilateral 
hearing loss, and sought service connection for a right ankle 
disorder, and for depression as secondary to service-
connected disabilities.  The veteran also sought a 
compensable rating for residuals of a broken clavicle and for 
a perforated left eardrum.  These claims are REFERRED to the 
RO for further action, if necessary.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in June 2003. 

The claims for service connection for tinnitus, TMJ syndrome, 
and left shoulder arthritis and the claim for an increased 
evaluation for residuals of a skull fracture with misdirected 
regeneration of the left facial nerve, are addressed in the 
REMAND appended to this decision.  The appeal of these issues 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you (the appellant) 
if further action is required on your part.


FINDINGS OF FACT

1.  Medical opinion of record attributes half of the 
veteran's headache attacks to his service-connected skull 
fracture.

2.  The veteran has prostrating headache attacks attributable 
to his service-connected disabilities averaging once monthly 
or one lost work day per month, but does not have very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
skull fracture with chronic headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected headaches are 
more disabling than the 10 percent evaluation assigned 
reflects.  At his June 2003 Travel Board hearing, the veteran 
specifically contended that he was entitled to a 30 percent 
evaluation for that disability.  
Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

The decision in this case grants in full the veteran's 
specific request for a 30 percent evaluation for disability 
due to headaches.  Under the circumstances, it would be 
adverse to the veteran's interests to remand the claim for an 
increased evaluation rather than grant the requested 
evaluation at this time.  For this reason, the Board is not 
required to describe VA's efforts to comply with the VCAA, 
although the record does reflect that the veteran was 
provided with several notifications intended to comply with 
the VCAA.  

Claim for evaluation in excess of 10 percent for headaches 
residual to skull fracture

Historically, service medical records disclose that the 
veteran sustained a motorcycle accident while in service, 
incurring a skull fracture which resulted in a period of 
unconsciousness.  By a July 1995 rating decision, the veteran 
was granted service connection, in pertinent part, for 
residuals of a skull fracture with misdirected regeneration 
of the left facial nerve with headaches, and that disability 
was evaluated as 10 percent disabling under Diagnostic Code 
8207.  

In September 1999, the veteran sought "service connection" 
for chronic headaches.  Since the veteran had already been 
granted service connection for headaches as part of the grant 
of service connection for residuals of a skull fracture with 
misdirected regeneration of the left facial nerve with 
headaches, the RO properly interpreted this claim as a claim 
for an increased evaluation for the service-connected 
disability which included headaches.  By a rating decision 
issued in August 2000, the RO assigned a separate, 
compensable, 10 percent evaluation for that disability, 
effective October 6, 1994, a date on which the veteran sought 
VA clinical treatment for that disability.  Although this 
date is more than one year prior to the date of the claim for 
an increased evaluation, the Board does not find that any 
further action is necessary with regard to that assigned 
effective date.

At the time of VA examination conducted in November 1999, the 
veteran reported frequent headaches, persisting over several 
years, for which he had taken various types of medications 
with only partial success.  He reported headaches almost 
daily, lasting for several hours to the entirety of the day.  
The veteran had some nausea with the headaches, but rarely 
had vomiting, and had some hyperacusis and some photophobia.  
The examiner indicated that the frequent headaches were, at 
least in part, related to the service-connected head injury, 
and opined that, in addition, there were some tensional 
headaches unrelated to the service-connected head injury.  
The examiner concluded that about 50 percent of the headaches 
were related to the service-connected injury and about 50 
percent were not.

VA outpatient clinical records beginning about a year prior 
to the veteran's September 1999 claim for an increased 
evaluation for headaches reflect that the veteran sought 
treatment for headaches in July 1998, November 1998, December 
1998.  VA medications records dated in November 2000 reflect 
that the veteran was provided with refills of several 
medications prescribed for his headaches.  Physical 
assessment conducted in November 2000 discloses continued 
complaints of headaches.

At his June 2003 hearing before the Board, the veteran 
testified that his headaches were sometimes as painful as an 
8 or 9 on a pain scale from 1 (least painful) to 10 (most 
painful), on an average of one or two times a month, 
sometimes lasting two to three days.  He had less severe 
headaches two or three times each week.  The veteran 
estimated that in the last six months, he had lost a couple 
of days each month because of his headaches.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

With regard to claims involving an initial rating following 
the original grant of service connection, separate ratings 
can be assigned to separate periods of time, based upon the 
facts found - a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, as 
in this case, where service connection has been in effect for 
headaches since 1975, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's headaches, both migraine 
and non-migraine, under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which provides the criteria for evaluating disability 
due to migraine headaches.  A 10 percent evaluation is 
warranted for characteristic prostrating headache attacks 
averaging one in two months over the last several months.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month warrant a 30 percent 
disability evaluation.  Although the veteran has indicated he 
is not seeking an evaluation in excess of 30 percent for his 
headache disability, the Board notes that migraine headache 
disorders with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

In this case, the veteran estimated that he experienced 
prostrating attacks averaging one or two times per month.  He 
further estimated that he lost an average of two days per 
month from work because of his headaches.  The medical 
opinion of record indicates that about half of the veteran's 
headache disability is due to service-connected causes.  
Thus, the veteran's testimony suggests that he loses an 
average of one day a month of work as a result of 
incapacitation due to headaches, and is affected by an 
incapacitating headache several additional days a month.  The 
Board notes that the persuasive value of the veteran's 
testimony as to the frequency of incapacitating headaches or 
days lost from work due to headaches is somewhat diminished 
by the lack of outpatient clinical records reflecting 
complaints of headaches monthly or more frequently, and there 
is no other objective evidence of record which supports the 
veteran's contention as to the frequency and severity of 
headaches.  

Assuming the credibility of the veteran's statement that he 
loses approximately two work days monthly due to all 
headaches, this evidence establishes that the veteran is 
incapacitated at least one day each month due to a headache 
of service-connected etiology, given the medical opinion that 
half of the veteran's headache disability is of non-service-
connected origin.  Thus, the evidence is in equipoise to 
warrant assignment of a 30 percent evaluation, the evaluation 
requested by the veteran, for disability due to service-
connected headaches.  A 30 percent evaluation is, therefore, 
granted.

However, the Board does not consider that a frequency of 
severe service-connected headaches resulting in 
incapacitation one day per month as "very frequent" or 
"prolonged" so as to meet the criteria for a 50 percent 
evaluation.  Loss of one work day per month does not meet the 
criterion for severe economic adaptability so as to warrant a 
50 percent evaluation.  While the evidence does reflect that 
the veteran has frequent less severe, non-incapacitating 
headaches, disability due to these headaches does not 
increase the severity of the veteran's disability so much as 
to meet any of the criteria for a 50 percent evaluation under 
Diagnostic Code 8100.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt, but finds that the 
evidence does not place the evidence as to whether a 50 
percent evaluation might be warranted in equipoise and does 
not give rise to a reasonable doubt as to the severity of 
disability due to headaches.  


ORDER

The appeal for a 30 percent evaluation for residuals of a 
skull fracture with chronic headaches is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

At his June 2003 hearing before the Board, the veteran 
testified that he noticed ringing in his ears soon after he 
sustained a motorcycle accident in service.  He testified 
that when he was seen for ringing in his ears during service, 
the removal of wax buildup done at that time did not resolve 
the problem, although he did not return for further treatment 
of tinnitus.  The veteran noted that the RO had denied the 
claim of entitlement to service connection for tinnitus on 
the basis that there was no objective evidence of the 
disorder, and the veteran testified that he had been told 
there was now an objective examination which could confirm 
tinnitus.  He requested that such examination be conducted.  
In this regard, the Board notes that the November 1999 VA 
examination disclosed subjective diminished hearing on the 
left and abnormal Weber testing lateralized to the right.  
Further development of this claim, including VA examination 
as requested by the veteran, is required under the VCAA.

As noted in the Introduction, above, the record does not 
reflect that the veteran was issued a SOC as to the claim for 
service connection for TMJ disorder with arthritis following 
the April 1993 notification that service connection for that 
disorder had been denied.  Since a SOC was issued in January 
2002, although not in response to disagreement with the 
February 1993 rating, and a substantive appeal filed in March 
2002, the Board finds that the procedural requirements to 
ready this issue for appeal have been met.  Further 
development of the evidence pertinent to this claim is 
necessary, however, as the evidence does not contain a 
medical opinion as to the nexus of TMJ syndrome.  Turning to 
the issue of service connection for left shoulder arthritis, 
the RO has not issued a SOC and this issue must be REMANDED 
for issuance of the SOC.  Manlincon, supra.  

After the veteran has been provided with a SOC, the veteran 
must submit a timely substantive appeal in order for the 
Board to have jurisdiction of the claim for service 
connection for left shoulder arthritis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.300-20.306 (2003).  The Board further 
notes that, given the enactment of the VCAA since the 
veteran's disagreement as to this claim, the requirements of 
the VCAA must be met before the claim is returned to the 
Board, if the veteran submits a timely substantive appeal.  

Regarding the veteran's claim for an evaluation in excess of 
10 percent for residuals of a skull fracture with misdirected 
regeneration of the left facial nerve, the Board notes the 
veteran's complaints that he sometimes has difficulty chewing 
and that he feels his jaw is out of line.  In light of the 
conclusion by the examiner who conducted the November 1999 VA 
examination that there was residual disability of the 
trigeminal nerve (cranial nerve V), further examination is 
required to determine whether the veteran has any service-
connected impairment of the muscles of mastication or muscles 
of control of the jaw.  The veteran has also asserted that he 
had muscle twitching of the left eye and that the upper and 
lower eyelids tended to grow back together, and that his eye 
would move when he chewed.  The veteran's appearance should 
be evaluated to determine if these, or other problems related 
to eye closure, eyelid muscle strength, and the like are 
analogous to ptosis or affect the veteran's appearance.  

In addition, the clinical records associated with the claims 
file should be updated to include the veteran's recent VA and 
other clinical records.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran should be provided a SOC 
with respect to his April 1993 Notice of 
Disagreement (NOD) filed with respect to 
the April 1993 rating decision which, in 
pertinent part, denied the veteran's 
claim for service connection for left 
shoulder arthritis.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (when a NOD 
is filed by the appellant with respect to 
a denial of benefits, but a SOC has not 
been issued, the Board is required to 
remand, rather than refer, the issue for 
the issuance of the SOC).  The claim 
should not thereafter be returned to the 
Board for further appellate processing 
unless the veteran has filed a timely 
substantive appeal as to that issue after 
he is provided a SOC.

2.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, the RO should specifically 
inform the veteran of the enactment of 
the VCAA, inform him of the provisions of 
the VCAA, advise him of his 
responsibilities and of VA's 
responsibilities as to development of the 
evidence, and notify him of the evidence 
required to substantiate each of his 
claims.  In particular, advise the 
veteran that, if he has been advised by a 
health care provider that tinnitus or a 
TMJ disorder is linked to his service, or 
any injury incurred therein, he should 
submit such opinion in writing.

Any notice given, or action taken 
thereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), as well 
as any other controlling guidance 
provided after the issuance of this Board 
decision.  

3.  Afford the veteran the opportunity to 
identify any VA or private clinical 
records which are not currently 
associated with the claims file which 
might assist him to establish any of the 
claims on appeal.  Obtain the veteran's 
current VA clinical records from November 
2000 to the present, and any other VA 
treatment records or private treatment 
records not yet associated with the 
claims file which the veteran believes 
may be relevant.  

4.  Afford the veteran another 
opportunity to submit alternative 
evidence regarding the etiology or onset 
of tinnitus or TMJ syndrome, especially 
records proximate to service, or evidence 
regarding the severity of the service-
connected skull fracture residuals with 
misdirected regeneration of the left 
facial nerve, including statements from 
friends, former employers or co-workers, 
written opinions from physicians or other 
health care providers, reports from 
examinations for insurance purposes, and 
the like. 

5.  The veteran should be afforded VA 
audiologic examination.  All indicated 
tests and studies should be performed, 
and the claims folder, including service 
medical records, must be made available 
to, and referenced by, the examiner for 
use in the study of the case.  Definitive 
findings and diagnoses should be entered.  
If a diagnosis of tinnitus is assigned, 
the examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not (Is there a 50 percent 
or greater probability?) that tinnitus is 
etiologically related to the veteran's 
service, specifically, his duties as a 
jet mechanic on the flight deck of 
carrier ships, or is etiologically 
related to a motorcycle accident with 
skull fracture incurred in service.  The 
examiner should provide a rationale for 
each opinion expressed.

6.  The veteran should be afforded VA 
dental, neurologic, orthopedic, or other 
examination as necessary to determine the 
etiology of a TMJ disorder.  All 
indicated tests and studies should be 
performed, and the claims folder, 
including service and post-service 
medical and dental records, must be made 
available to, and referenced by, the 
examiner for use in the study of the 
case.  Definitive findings and diagnoses 
should be entered.  If a diagnosis of a 
TMJ disorder is assigned, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not (Is there a 50 percent or greater 
probability?) that the current TMJ 
disorder is etiologically related to or 
resulted from a motorcycle accident with 
skull fracture and injury to certain 
cranial nerves incurred in service.  The 
examiner should provide a rationale for 
each opinion expressed.

7.  The veteran should be afforded 
orthopedic, skin, and/or neurologic or 
other examination(s) as needed to 
determine the current nature and 
severity of residuals of a skull 
fracture with injuries to cranial 
nerves.  The examiner(s) should 
determine whether there is muscle injury 
of the face or neck, or any painful scar 
or scars which limit motion or function, 
and should determine what the current 
residual nerve injuries are, describing 
each orthopedic, muscle, skin, or nerve 
injury, including cranial nerve 
injuries, separately.  
In particular, to the extent possible, 
the examiner(s) should respond to the 
veteran's contention that his left eyelid 
droops, that the upper eyelid tends to 
grow together with the lower eyelid, and 
that the veteran's left eye waters or is 
otherwise affected when he is eating.  
The examiner(s) should also state whether 
there is impairment of the muscles of 
mastication or jaw control, and should 
describe the extent of any sensory loss 
to the face or neck or other impairment 
of any organ of sense.  

8.  The claims should then be reviewed 
to determine whether any additional 
development is required.  After all 
necessary development is completed, 
including any actions in addition to 
those specified above, or other actions 
necessary to satisfy the VCAA, the 
issues perfected on appeal should be 
readjudicated.
9.  If any decision remains adverse to 
the veteran, a SSOC should be issued to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



